Exhibit 10.87

 
AGREEMENT REGARDING COMPENSATION ON CHANGE OF CONTROL
 
 
This Agreement is made and entered into this 17th day of August, 2004
("Effective Date", by and between PAC-WEST TELECOMM, INC., a California
corporation, ("Company") Wayne Bell, ("Executive") who is employed by the
Company at will as its Vice President Sales and Marketing.
 
 
WHEREAS, the Board of Directors of Company (the "Board") deem it to be in the
best interests of Company recognizes that the possibility of a future Change of
Control (as hereinafter defined) exists and that the potential, or the
occurrence of a Change of Control can result in significant distraction of key
personnel because of the corporate and personal uncertainties inherent in such a
situation; and
 
 
WHEREAS, the Board has determined that it is of paramount importance and in the
best interests of the Company and its shareholders to retain the services of
Executive in the event of the imminence, or occurrence, of a Change of Control
and to ensure the Executive's continued dedication and efforts in such event
without undue distraction or concern for his or her personal financial and
employment security; and
 
 
WHEREAS, in order to assure that Executive remains in the employ of the Company
or any Employer (as hereinafter defined), particularly in the event of a threat,
or the occurrence, of a Change of Control, the Board desires that the Company
enter into this agreement (the "Agreement") with Executive to provide Executive
with certain benefits in the event of termination of Executive's employment
within a year before or a year following a Change in Control;
 
 
NOW, THEREFORE, it is agreed as follows:
 
 
1. Term of Agreement. This Agreement is effective as of the Effective Date and
shall remain in force and effect until the first anniversary of a Change of
Control; provided, however, that the Company shall in all events remain liable
to provide any amounts or benefits to which Executive became entitled hereunder
prior to such anniversary.
 
 
2. Definitions. For the purposes of this Agreement, the following definitions
shall apply:
 
 
"Base Salary" shall mean the highest annual base salary paid to Executive
between the Effective Date and the Termination Date (as hereinafter defined)
 
 
"Cause" shall mean the termination of Executive due to:
 
 
a) Executive's theft or embezzlement, or attempted theft or embezzlement, of
money or property of the Company or any of its affiliates, Executive's
perpetration or attempted perpetration of fraud, or Executive's participation in
a fraud or attempted fraud, on the Company or any of its affiliates or
Executive's unauthorized appropriation of, or Executive's attempt to
misappropriate, any tangible or intangible assets or property of the Company or
any of its affiliates;
 
 
b) Executive's conviction or commission of a felony or conviction for any crime
involving acts which tend to insult or offend community moral standards or
public decency or that materially and adversely affect the reputation or
business activities of the Company or its affiliates;
 
 
c) Executive's substance abuse, including abuse of alcohol or use of illegal
narcotics, or other illegal drugs or substances, for which Executive fails to
undertake and maintain treatment within fifteen (15) days after requested by the
Company; or
 
 
d) Executive's refusal to carry out any lawful instructions of the Chief
Executive Officer or the Board of Directors that are consistent with a
reasonable, legitimate business purpose following receipt of written notice of
such instructions from the Chief Executive Officer.
 
 
"Change of Control" means any of the following transactions:
 
 
(a) The consummation of a consolidation or merger of the Company in which the
Company is not the surviving entity, or pursuant to which the shares of the
Company's common voting equity are to be converted to cash, securities or other
property, other than any such merger or consolidation in which the shareholders
of the Company prior to such merger or consolidation own at least 50% of the
voting equity of the successor entity following such merger or consolidation.
For the purposes of this Agreement, a consolidation or merger with a corporation
which was a wholly-owned direct or indirect subsidiary of the Company
immediately before the consolidation or merger is not a Change of Control; or
 
 
(b) The sale, lease, exchange or other transfer (in one transaction or a series
of transactions) of all or substantially all of the Company's assets, other than
a sale or exchange in which the acquiring party is an affiliate of the Company
in which at least 51% of the voting equity is held (directly or indirectly) by
the shareholders of the Company; or
 
 
(c) Any person, as that term is used in Section 13(d) and 14(d) of the Exchange
Act (other than the Company, any trustee or other fiduciary holding securities
of the Company under an employee benefit plan of the Company, a direct or
indirect wholly owned subsidiary of the Company or any other company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of the Company's common voting equity), is
or becomes the beneficial owner (within the meaning of Rule 13d-3 under the
Exchange Act), directly or indirectly of 50% or more of the Company's (or a
successor's) then outstanding common voting equity.
 
 
"COBRA" shall mean the Consolidated Omnibus Reconciliation Act of 1985, as
amended.
 
 
"Demoted" shall mean circumstances in which the any of the following events or
conditions take place without the written consent of Executive:
 
 
(a) Executive's Base Salary is reduced from its then current level
 
 
(b) a significant diminution in the Executive's title, duties or
responsibilities.
 
 
"Employer" shall mean the Company, or any parent, subsidiary, or affiliate of
the Company (as defined pursuant to sections 414(b) or 414(c) of the Internal
Revenue Code, as amended) or successor thereto, for which Executive performs
services or is employed, from time to time.
 
 
"Termination Date" shall mean the effective date of any voluntary or involuntary
termination of Executive's employment.
 
 
3. Compensation on Change of Control. In the event that Executive is Demoted or
the employment of Executive is involuntarily terminated by the Company or its
successor without Cause at any time during the twenty-one month period beginning
nine months prior to the effective date of a Change of Control and ending twelve
months after the effective date of a Change of Control (the "Applicable
Period"), Executive shall be entitled to receive (i) a lump sum payment
 
 
equal to 150% of Executive's Base Salary; (ii) payment by the Company of twelve
months of COBRA coverage premiums for the continuation of medical and dental and
vision coverage on Executive, Executive's spouse and dependents; (iii) immediate
vesting of all unvested stock options held by Executive and (iv) extension of
the post termination period to exercise such options from 90 days to 365 days
following termination of Executive's employment. The Compensation Committee of
the board of directors of Company shall take all necessary action to amend all
of Executive's outstanding option grants to incorporate the changes specified in
clauses (iii) and (iv) Within 60 days of execution hereof.
 
 
4. Limitations. No benefits shall be paid to Executive in the event of
termination for cause, retirement, or voluntary resignation, except in the case
of either a voluntary resignation and\or retirement following Demotion of the
Executive during the Applicable Period.
 
 
5. Joint and Several Liability. Each entity included in the definition of
"Employer" and any successors or assigns shall be jointly and severally liable
with the Company under this Agreement.
 
 
6. Executive Election. Notwithstanding anything in this Agreement to the
contrary, if any amounts due to Executive under this Agreement and any other
benefits to which Executive becomes entitled constitute "parachute payments" as
such term is defined in Section 280G(b)(2) of the Internal Revenue Code of 1986,
as amended ("Code"), and if the amount of such parachute payments, reduced by
all federal, state and local taxes applicable thereto, including the excise tax
imposed pursuant to Section 4999 of the Code, would be less than the amount that
Executive would receive if he were paid three times his "base amount" (as
defined in Section 280G(b)(3) of the Code), less $1.00, reduced by all federal,
state and local taxes applicable thereto, then the aggregate of the amounts
constituting parachute payments shall, at the request of Executive, be reduced
to an amount that will equal three times Executive's "base amount" less $1.00.
 
 
7. Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of California without giving effect to
the conflict of law principles thereof.
 
 
8. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Company, its successors and assigns, and the Company shall
require any successor or assign to expressly assume and agree to perform the
obligations of Company hereunder to the same extent that Company would be
obligated to perform if no such succession or assignment had taken place
assuming the existence of a Change of Control. The term Company as used herein
shall include such successors and assigns. The terms "successors and assigns" as
used herein shall mean a corporation or other entity acquiring all of the stock
or all or substantially all of the assets and business of the Company whether by
operation of law or otherwise.
 
 
9. Entire Agreement\Severability. This Agreement constitutes the entire
agreement between Company and Executive with respect to the matters covered and
supersedes all prior agreements with respect thereto. The individual provisions
of this Agreement shall be deemed severable, and the invalidity or
unenforceability of any provision hereof shall not affect the validity or
enforceability of the other provisions hereof.
 
 
10. Attorneys Fees. In any action or proceeding to enforce or interpret the
provisions of this Agreement, the prevailing party shall be entitled to recover
its attorney fees and costs including attorney fees and costs associated with
any mediation, arbitration, court trial or proceedings and including fees and
costs on appeal.
 
 
"COMPANY":
 
 
"EXECUTIVE":
 
 
PAC-WEST TELECOMM, INC.
 
 
Wayne Bell, V.P. Sales and Marketing
 
 
By: /s/ Henry R. Carabelli
 
 
/s/ Wayne Bell
 



